Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.   
Claim 1 recites an electromechanical energy converter “characterized in that an input power is less than an output power due to design features of said windings.”  It is not clear from the claim what “design features” of the windings means. Per the specification, it appears to refer to replacement of “initial” windings of a reluctance converter (designated in the formulas by the subscript “1”) with “new” windings (designated in the formulas by the subscript “2”).1  For a motor, the number of turns in the “new” windings are increased while the cross-sectional area is unchanged, so the wires of the “new” winding have a thinner cross-section.2 Conversely, for a generator, the number of turns of each “new” stator winding is decreased while the cross-sectional area of the winding is unchanged. Thus, the “new” windings have a thicker wire.3  According to the specification, these modifications change the converter’s inductance, which in turn increases or decreases the input power without changing the magnetic flux or increases or decreases the magnetic flux without changing the input power.4  Reluctance motor stator windings are designed to55 have as high as possible inductance as this decreases the electric current, thus providing the lowest possible electrical input power, whereas reluctance generator stator windings are designed to have as low as possible inductance as this decreases the magnetic flux, thus providing the lowest possible mechanical input power.5 It is alleged “[t]his means the input power of any reluctance machine can be less than the output power when stator windings are properly designed.”6 Further, two energy converters (e.g., an electric motor and a generator) are combined into a system where each drives the other.  That is, “mechanical energy transmission from the electric motor to the electric generator [is] made such that said electric generator is a mechanical load for said electric motor, and means for electrical energy transmission from the electric280 generator to the electric motor made such that said electric motor is an electrical 12WO 2020/002967 PCT/IB2018/054652load for said electric generator. In other words, the electric motor and the electric generator are mechanically and electrically coupled together. The output power of the electric generator should be several times greater than the input power of the electric motor.”7 
Setting aside specific “design features” of the windings claimed or the theory presented in the specification, the claimed operation on its face violates the conservation of energy, since for the closed system implied by the claim and described by the specification more energy is output by the system than is input into the system.  Also, the claimed operation violates the third law of thermodynamics since an output power greater than the input power means the entropy of the closed system decreases with time.  Per MPEP 2107.01(II), an invention that is "inoperative" (i.e., it does not operate to produce the results claimed by the patent applicant) is not a "useful" invention in the meaning of the patent law. See, e.g., Newmanv.Quigg, 877 F.2d 1575, 1581, 11 USPQ2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 673, 676 (CCPA 1968) ("An inoperative invention, of course, does not satisfy the requirement of 35 U.S.C. 101 that an invention be useful.").

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reluctance machines comprising  “an energy converter comprising a rotor made of material with low coercivity; a stator made of material with low coercivity; and 5stator windings capable of generating reluctance torque between said rotor and said stator” (claim 1) does not reasonably provide enablement more broadly for any “energy converter…characterized in that an input power is less than an output power due to design features of said windings.”  The specification limits the claimed energy converter and operation to reluctance machines and excludes machines such as brushless DC motors with permanent magnets.8  However, the claim, despite reciting “a rotor made of material with low coercivity; a stator made of material with low coercivity; and 5stator windings capable of generating reluctance torque between said rotor and said stator” does not necessarily limit the subject matter to reluctance machines. This is because machines such as brushless DC motors with permanent magnets may still comprise a rotor and stator made of low coercivity material, e.g., silicon steel, and be capable of generating reluctance torque between the rotor and stator.  For example, Yamai et al. (US 5,804,939) teaches brushless DC motor comprising a permanent magnet rotor 3a and stator 3c made of low coercivity material, e.g., silicon steel plates (c.13:9-24; Figs.5-6), that is capable of generating reluctance torque between the rotor and stator (c.5:25-27; c.14:46-49). Thus, while claim 1 may at first glance limit the scope of enablement to reluctance machines, it in fact encompasses more subject matter than is enabled by the specification and moreover encompasses subject matter that is expressly excluded by the specification, e.g., brushless DC motors with permanent magnets. Thus, one of ordinary skill would be prevented from making and using the entire scope of the claimed invention without undue experimentation. 
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 Per MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: Is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). 
Per MPEP 2164.01(a), there are many factors to be considered in a Wands analysis when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." 
These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.  However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988).
Thus, with respect to (A), the breadth of the claims is broad, in particular claim 1, which only recites structure of “a rotor made of material with low coercivity; a stator made of material with low coercivity; and 5stator windings capable of generating reluctance torque between said rotor and said stator”.  This covers any reluctance dynamo-electric motor.  Claim 2 adds a generator, mechanically driven by the motor and electrically connected to the motor. Claim 3 adds a power source, e.g., a battery or capacitor, connected in parallel to the generator.   
With respect to (B), the nature of the invention is speculative and contradicts the fundamental laws of conservation of energy and the third law of thermodynamics.  That is, a reluctance motor operating such that “an input power is less than an output power due to design features of said windings” violates the conservation of energy, since more energy is output by the reluctance motor than is input into it.9  Also, the claimed operation violates the third law of thermodynamics since a reluctance motor outputting power greater than the input power means the entropy of the motor decreases with time.  
With respect to (E), given that the device on its face violates fundamental laws of science, the predictability of a machine with “an input power…less than an output power due to design features of said windings” is not only very low, but any such operation would necessarily be unpredicted by fundamental, universally accepted laws of science.    
Regarding (G), no existing working examples are noted or discussed.  The specification simply gives theoretical calculations. It is recommended that applicant provide a working model of his invention as evidence of enablement, per MPEP 2164.05.    
Regarding (H), it follows from (B), (E) & (G) that because the device violates fundamental laws of science, it would require undue quantity of experimentation to make or use the invention based on the content of the disclosure. 
For these reasons, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “[a]n electromechanical energy converter…characterized in that an input power is less than an output power due to design features of said windings” is vague and indefinite. The claimed “design features” do not clearly set forth sufficient structural features providing the claimed function of “an input power is less than an output power.”
	In claim 3, “a rechargeable battery (or a capacitor)” is indefinite. It is unclear if the parenthetical statement is an inclusive or exclusive “or” statement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat.Pub.2012/0161564) in view of Iorio et al. (US Pat.Pub.2008/0035245).
Regarding claim 1, Lee teaches an electromechanical energy converter, comprising: a rotor (inherent to motor 110); a stator (inherent to motor 110); and 5stator windings capable of generating reluctance torque between said rotor and said stator (inherent to motor 110), characterized in that an input power is less than an output power “due to design features of said windings”10 [sic] (i.e., a battery powers an electric motor, which in turn powers the generator, which simultaneously recharges the battery and powers external equipment, such that the batteries are never recharged by an external power source during the lifespan and the device requires no fuel or connection to an external power source; abstract; Fig.1).

    PNG
    media_image1.png
    687
    549
    media_image1.png
    Greyscale

Lee differs only in that the rotor and stator of the electromechanical energy converter (motor) 110 do not comprise “material with low coercivity.”
But, Iorio teaches electric motor and generator rotors and stators 12 & 16 comprising a soft magnetic alloy material with low coercivity which provides superior magnetic and mechanical properties such as high saturation magnetization, low coercivity, and high mechanical strength (¶[0014]-¶[0015] & ¶[0021]; Fig.1).  

    PNG
    media_image2.png
    407
    467
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to make Lee’s rotor and stator from low coercivity material since Iorio teaches this material was known to provide electric motor and generator rotors and stators with superior magnetic and mechanical properties such as high saturation magnetization, low coercivity, and high mechanical strength.  
Regarding claim 2, Lee’s system for electrical power multiplication by double electromechanical 10energy conversion comprises at least two electromechanical energy converters---an electric motor 110 and an electric generator 120, and at least one of said converters is the electromechanical energy converter of claim 1; means (drive shaft/belt) 111/113 for mechanical energy transmission from the electric motor to the 15electric generator made such that said electric generator is a mechanical load for said electric motor (¶[0022]); and means (feedback loop with batteries 100) for electrical energy transmission from the electric generator to the electric motor made such that said electric motor is an electrical load for said electric generator (i.e., the battery powers the electric motor, which in turn powers the generator, which then simultaneously re-charges the battery and provides electrical power to equipment external to the recycled energy device; ¶[0007]; Fig.1).
Regarding claim 3, Lee teaches a rechargeable battery 100 connected in parallel to said electric generator to provide a re-start capability (¶[0007]-¶[0010]; Fig.1).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 9,246,361) in view of Shafiq et al. (US 2010/0283266).
Yang generally teaches the invention of an electromechanical energy converter (motor; c.2:63-67), comprising: a rotor 100 made of material with low coercivity (i.e., grain-oriented silicon steel; c.3:50-56; c.4:11-16); a stator 200 made of material with low coercivity (i.e., grain-oriented silicon steel; c.4:11-16); and 5stator windings (c.3:39-41) capable of generating reluctance torque between said rotor and said stator (c.3:12-14; c.3:39-47; Fig.1).

    PNG
    media_image3.png
    441
    457
    media_image3.png
    Greyscale

Yang does not teach that the converter is “characterized in that an input power is less than an output power due to design features of said windings” [sic].11
But, Shafiq teaches a magnetic field powered electrical generating system comprising a motor 8 connected to a generator (alternator) 9 via a magnetic drive unit 1 wherein the input power is less an output power (i.e., the magnetic drive unit 1 is capable of not only sustaining rotations even when the load is applied on the system, but can also produce mechanical power, whereby the system requires no external input or source…instead, the permanent magnets 4 serve as a source of energy that is generally sufficient to enable the system to continually operate in working conditions”; ¶[0022]-¶[0024]; Fig.1). Shafiq’s system runs without any fossil fuels found in nature, does not require the production of greenhouse gases (¶[0003]) and continually operates for quite a long time (¶[0025]). 

    PNG
    media_image4.png
    456
    628
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Yang and provide a converter with an input power is less than an output power since Shafiq teaches such a system would have been desirable to run without any fossil fuels, would not require the production of greenhouse gases and would continually operate for quite a long time.
Regarding claim 2, Shafiq’s system for electrical power multiplication by double electromechanical 10energy conversion comprises at least two electromechanical energy converters---an electric (starter) motor 8 and an electric generator (alternator) 9, and at least one of said converters is the electromechanical energy converter of claim 1; means (magnetic drive unit) 1 for mechanical energy transmission from the electric motor to the 15electric generator made such that said electric generator is a mechanical load for said electric motor (i.e., starter motor 8 applies a starting torque to a drive shaft 7 to drive alternator 9 up to rated rotational speed; ¶[0035]); and means (battery/controller) 10/11 for electrical energy transmission from the electric generator to the electric motor made such that said electric motor is an electrical load for said electric generator (i.e., the controller 11 decouples the starter 8 from the drive shaft 7, starts the charging of the battery 10, and configures the system to take the load; and the battery 10 in turn powers the motor; ¶[0031]; ¶[0033]; Fig.1).
Regarding claim 3, Shafiq teaches a rechargeable battery 10 connected in parallel to said electric generator 9 to provide a re-start capability (¶[0031-¶[0033]; Fig.1).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification, p.3:60-66.
        2 Ibid., p.3:71-75, p.4:79-81.
        3 Ibid., p.8:186-p.9:200, p.9:210-213. 
        4 Ibid., p.3:50-52.
        5 Ibid., p.3:54-59.
        6 Ibid., p.3:52-54.
        7 Ibid., p.12:274-p.13:284.
        8 Ibid., p.8:174-185.
        9 Ibid., p.2:29-32, p.3:50-52, p.13:2-4.
        10 This functional limitation is not given patentable weight since no winding “design features” corresponding thereto are recited.  
        11 This functional limitation is not given patentable weight since no winding “design features” corresponding thereto are recited.